Bookes, J.:
The reference in this case may perhaps be justified by the decision in Perry v. Rollins (56 How., 242) and in Carr v. Berdell (22 Hun, 130). In Perry v. Rollins, as in the case in hand, the charges constituting the items of alleged account were for services rendered on many different days. It does not, however, appear in that case what the particular services were ; whether they were or were not rendered under one retainer and in a single action, or pursuant to many separate, employments. The same may also be said of Carr v. Berdell with the additional fact that the claim embraced items for disbursements as well as for professional services. In neither of these cases are we informed as to the particular items constituting the alleged account. So, for anything appearing to the contrary, the trial of those cases may have required an examination of a long account within the legal acceptation of that phrase.
In this case there are ten items charged, eleven in fact, as the first item embraces two consultations. But the several claims according to the complaint, were for services rendered in two matters only; and, indeed, by fair implication, in but one in which the defendant’s troubles centered. The case seems therefore much like that *422of Tracy v. Stearns (12 W. D., 533 ; Ib., 61..How., 265) and also that o'f Felt v. Tiffany (11 Hun, 62) where references were held improper. In Waring v. Chamberlain (14 W. D. 564) the services were rendered in two action?. There also a reference was held improper .on two grounds: (1) That the case did not require an examination of a long account as that phrase is legally understood, and (2), that the claims were not such as. by the practice of the court are ordinarily, directed to be tried by a-referee ;'in other words the decision was put on the ground that the case was one where the party.had.the right.to demand and have a trial by jury. In this ease six out of the ten items, are for “ consultations; ” one is for counsel fees and consultation; one for drawing complaint-; -one for demanding, property, from the sheriff ; and ohe other for attendance on justification of bail. Within the above decisions these charges were not items of account, in the legal acceptation of that phrase.
The current of decisions is in accordance with the decision in Tracy v. Stearns, Felt v. Tiffany, and Waring v. Chamberlain, above cited. Tracy v. Stearns and Waring v. Chamberlain are very recent cases, the former having been decided, May, 1881, and the latter May, 1882; and they must be deemed to overrule Perry v. Rollins, decided October, 1878, and Carr v. Berdell, decided in 1880, in so far as the latterflases are to be considered in conflict with them. (See, also, Martin v. The Windsor Hotel Co., 10 Hun, 304; Flanders v. Odell, 16 Abb. [N. S.], 247; Dickinson v. Mitchell, 19 Abb., 286; also Bathgate v. Haskin, 59 N. Y., 533.) According to the strong line of decisions, and especially according to the more recent ones, the reference in this case was improperly granted. And for myself I wish to express my approval of the remarks of Judge Davis in Martin v. W. H. Co., above cited, on .the subject of refering actions brought by attorneys to recover for professional services.
Order appealed. from, reversed, with ten dollars costs and disbursements for printing, and motion for reference at Special Term denied, with ten dollars costs.
Learned, P. J.:
I am not willing to accept the doctrine of some cases that a lawyer’s bill ought not to be referred. The statute makes no exception as to lawyers, if they have (as unfortunately they sometimes have) *423long accounts against tlieir clients. If it be unfair to appoint á lawyer as referee in such cases, then a referee of another business may be selected. But under Bathgate v. Haskin (ut supra) I think there was no long account in this case. Though I am not prepared to say that a single action might not be so protracted and complicated that it would present the case of a long account against the client. I concur in the result above stated.